Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on December 7, 2021 has been approved.


Allowable Subject Matter
Claims 11-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s remarks filed on December 7, 2021 are persuasive. No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to allowing a host to easily and wirelessly transmit and receive data that utilizes a register with a first data port for a host apparatus to write commands controller a wireless communication function, scanning access points in the network in accordance with the first command, and having a wireless communication device inform the host apparatus of the scanning result, in the claimed manner. 
The claimed invention is directed towards a wireless communication system.  The wireless communication system comprises a wireless communication device and a host apparatus, the wireless communication device is connectable to the host apparatus. The host apparatus supplies power to the wireless communication device when the host apparatus is connected to the wireless communication device, and sends requests to the wireless communication device.  The wireless communication device of the invention, comprises a memory device, a memory controller circuit configured to control a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456